—In an action to foreclose a mortgage upon real property, the defendants Cruz Castillo, Maria Quesada, Maria Santana, Celsa Pacheco, and Candido Alvarez appeal from so much of an order of the Supreme Court, Kings County (I. Aronin, J.), dated November 10, 1997, as denied those branches of their motion which were for a determination that the plaintiff was an owner of certain real property, and to compel the plaintiff to bring the property into good repair.
Ordered that the order is affirmed insofar as appealed from, with costs to the respondent payable by the appellants.
The Supreme Court correctly determined that a mortgagee not in possession of real property is not an owner for purposes of the Multiple Dwelling Law (see, Multiple Dwelling Law § 4 [44]; McKinney’s Cons Laws of NY, Book 1, Statutes §§ 74, 240; Fitzgerald v 667 Hotel Corp., 103 Misc 2d 80). Moreover, the record does not support a finding that the plaintiff was in direct or indirect control of the property under Multiple Dwelling Law § 4 (44) so as to trigger an obligation to make repairs pursuant to Multiple Dwelling Law § 78. Bracken, J. P., Ritter, Copertino and Florio, JJ., concur.